Citation Nr: 0502778	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an increased evaluation for rheumatoid 
arthritis, currently rated 20 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently rated 10 percent 
disabling.

4.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).  

A June 2002 rating decision denied the veteran an increased 
evaluation for rheumatoid arthritis and granted the veteran 
increased, 10 percent, evaluations for her bilateral knee 
disorders.  An October 2002 rating decision denied the 
veteran service connection for fibromyalgia and confirmed the 
disability evaluations assigned for the veteran's service 
connected disorders in issue. 

Subsequent to the statement of the case additional medical 
evidence and VA examination reports were received onto the 
record.  This evidence was either duplicative or pertains to 
claims not currently before the Board.  In conjunction with 
her hearing the veteran submitted a VA medical statement with 
the appropriate waiver of initial review by the RO.

The issue of service connection for fibromyalgia is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  The rheumatoid arthritis is manifested by symptom 
combinations productive of definite impairment of health.

2.  The veteran's right knee patellofemoral syndrome is 
manifested by complaints of pain and tenderness without 
evidence of significant limitation of motion or instability.

4.  The veteran's left knee patellofemoral syndrome is 
manifested by complaints of pain and tenderness without 
evidence of significant limitation of motion or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
rheumatoid arthritis have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5002 (2004).

2.  The schedular criteria for an increased disability rating 
in excess of 10 percent for right knee patellofemoral 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5260, 5261, 5262 
(2004).

3.  The schedular criteria for an increased disability rating 
in excess of 10 percent for left knee patellofemoral syndrome 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5010, 5260, 5261, 5262 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rules implementing the VCAA are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim.  The veteran was provided copies 
of the rating decisions noted above, a January 2000 statement 
of the case and supplemental statements of the case dated in 
July 2000, October 2003, and December 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  

By way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
Further, in a June 2003 letter, the RO specifically informed 
the veteran of the information and evidence needed from him 
to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the VA 
has not specifically informed the veteran to provide any 
evidence in the claimant's possession that pertains to the 
claim as required by 38 C.F.R. § 3.159.  The Board, however, 
finds that in the instant case the veteran has not been 
prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to her case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Boar finds that any error in the chronological implementation 
of the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated by service clinicians throughout 
her period of service for complaints referable to her knees 
beginning in March 1988 when she was noted to have left knee 
pain with questionable trauma.  In June 1988 the veteran was 
evaluated for complaints of chronic bilateral knee pain and 
diagnostically assessed as suffering from arthralgia.  
Physical examination of the veteran's knees in July 1988 was 
significant for bilateral patellar crepitus.  Bilateral 
patella chondromalacia was diagnosed.  In November 1990 the 
veteran presented to a service department treatment facility 
for a reported exacerbation of continuing musculoskeletal 
problems involving the knee, back and foot, of unclear 
etiology.  The veteran was prescribed Norflex and placed on 
24-hour bed rest.  In February 1991 the veteran was provided 
a rheumatology consultation for questionable connective 
tissue disease.  The veteran's examiner noted that the 
veteran's rheumatoid factor was negative and that she had no 
evidence of rheumatic/inflammatory disease or connective 
tissue disease.  The assessment was arthralgia secondary to 
traumatic etiology.  The veteran was presented to a medical 
evaluation board in April 1991.  Her disabilities as 
described by the board consisted of bilateral patellofemoral 
pain syndrome, manifested by complaints of knee pain with 
mild effusion and palpable crepitus and low back pain 
manifested by characteristic pain on motion with negative x-
rays, EMG, and MRI of the back, as well as varicose veins. 

On the initial VA examination in July 1991, the veteran 
complained of back, knee, foot, and ankle pain.  She also 
stated that her hands and fingers hurt with some swelling.  
On physical examination there was no joint swelling, redness 
or increased warmth in either ankle, the knees or the 
shoulders.  It was noted on examination of the knees that the 
veteran reported that on one occasion in service she was 
informed that she had a slightly elevated rheumatoid factor 
but that it was not diagnostic of rheumatoid arthritis.  The 
knees had full range of motion and no crepitus.  Examination 
of the respiratory system disclosed chest wall pain involving 
the pectoral muscle.  

The pertinent diagnoses were low back condition, contusion by 
history, mild pes planus, bilateral ankle sprains, rheumatoid 
arthritis not found, bilateral shoulder condition, not found, 
bicepital tendonitis, chest wall pain, and bilateral knee 
condition, manifested by pain.

Service connection for bilateral knee pain with 
chondromalacia and patellofemoral syndrome was established by 
an RO rating action dated in September 1991.  These disorders 
were rated as noncompensably disabling.  The zero percent 
ratings remained in effect until the current claim.

From 1991 to the present the veteran received treatment at VA 
and private facilities for various disorders.  A private 
physician, Dr. P. B. F., examined the veteran for 
polyarthritis in September 1992.  Examination of the knees on 
this occasion noted no heat, erythema, swelling, or loss of 
range of motion.  Dr. F. noted that accessory clinical 
information from testing done in July 1992 by another 
physician included a recent sedimentation rate of 9, 
rheumatoid factor of 1:40 and an ANA, which was negative.  He 
stated following examination that she had the onset of some 
type of oligoarticular arthritis primarily involving large 
joints at the age of 20 and 21 and has continued to have 
sporadic complaints since then.  He added that it was 
difficult to correlate her complaints in the past with 
apparently negative current examination with the exception of 
her back, which showed limitation of motion and tenderness on 
examination.  He further stated that the veteran did not have 
any supporting symptoms otherwise that would make one think 
of other autoimmune diseases and that emotional factors might 
play a heavy role in her current symptoms.  The pertinent 
impression was polyarthralgias possibly due to Reiter's 
syndrome versus rheumatoid arthritis.

The veteran continued to receive private medical treatment 
during 1992 for multiple joint complaints.  An October 1992 
report shows that she had a positive rheumatoid factor.

On VA examination in December 1992, the veteran was noted to 
have multiple joint complaints.  The veteran informed her 
examiner that while in service she had been diagnosed as 
suffering from rheumatoid arthritis and that she is currently 
being treated by a private Rheumatologist.  The veteran also 
stated, in pertinent part, that her knees swell and ache and 
that her fingers and her ankles swell.  On physical 
examination, the veteran had a range of motion of the knees 
from 0 degrees to approximately 105 degrees, bilaterally.  
There was no effusion or warmth in her knees.  There was no 
effusion, warmth, or palpable synovitis at the ankles or in 
her feet.  There was no finding of warmth, swelling, 
synovitis about any joint in the upper extremity except the 
PIP joint of her right index finger.  The examiner concluded 
as a diagnostic impression that the veteran probably does 
have rheumatoid arthritis by virtue of her history.  He added 
that he was, of course, unable to document this, as he had 
none of the lab work that had previously been done.  
Rheumatoid arthritis by history was the pertinent diagnostic 
impression.

Service connection for rheumatoid arthritis was established 
by an RO rating action, dated in January 1994.  This disorder 
was 20 percent disabling, effective from April 1991.  The 20 
percent rating has remained in effect.

The veteran was seen at a VA Rheumatology clinic in February 
1997 with complaints of diffuse body pain in the back, hands, 
and knees since 1988.  A positive low titer Rheumatoid Factor 
of 1:80 was recorded.  Physical examination was negative for 
synovitis in the hands, wrists, elbows, and knees.  There 
were tender points over the neck, shoulders, elbows, 
buttocks, and knees.  Probable fibromyalgia was the 
diagnostic assessment.

An increased disability evaluation of 10 percent for the 
veteran's bilateral knee disorders was granted by a Board 
decision dated in February 1997.  This grant was implemented 
by an RO rating action, dated in March 1997.

In February 1997 VA saw the veteran for complaints of 
bilateral knee and hand pain as well as back pain.  Physical 
examination was negative for synovitis in the hands, wrists, 
elbows and knees.  There were tender points noted over the 
neck, shoulders, elbows, buttocks, and knees.  Probable 
fibromyalgia was the diagnostic assessment.

A VA physician reported in a progress note dated in July 1998 
that in April 1997 he had developed a clinical impression 
after examining the veteran that she could have a systemic 
inflammatory process.  He stated that he ordered an MRI of 
the veteran's sacroiliac joints because of a clinical 
suspicion of sacroilitis, which indeed showed bilateral, 
asymmetric SI joint arthropathy, worse on the left than on 
the right.  There was also irregularity of the joint surfaces 
with erosions and a small amount of abnormal fluid in the SI 
joints.  The physician added that it was the radiologist's 
and my clinical impression that this best fit with rheumatoid 
arthritis in this female veteran.  He added that he conferred 
with rheumatology and they agreed with this possibility. 

In a letter dated in September 1998 a private physician noted 
that he had reviewed the veteran's medical history of chronic 
musculoskeletal pain for many years.  He noted that the 
veteran's pain is felt primarily in her hands, PIP joints, 
MCP joints, forearms, ankles, neck, low back, and greater 
trochanters.  He noted that the veteran said that her 
symptoms started in 1988 in a gradual fashion.  He reported 
that the veteran was seen by a rheumatologist in service who 
wondered whether she had rheumatoid arthritis and by a 
private physician in 1991 after service discharge, who also 
wondered if she had rheumatoid arthritis.  It was also noted 
that the veteran went through a VA pain management program in 
1992.  Examination of the veteran's musculoskeletal system 
was essentially normal except for some mild puffiness at 
several of the PIP joints.  These were tender with no 
restricted range.  The soft tissue examination revealed the 
presence of all 18 fibrositic tender points.  The physician 
stated that the veteran fulfilled the 1990 American College 
of Rheumatology Criteria for fibromyalgia.

On a VA joint examination in October 1999, it was noted by 
the examiner, after a review of the veteran's claims file, 
that the veteran was in much pain due to multiple peripheral 
joints with a definite diagnosis of rheumatoid arthritis and 
a history of multiple peripheral joint arthalgias and 
arthritis.  The examiner reported that the veteran's 
condition has some waxing and waning in intensity but not 
subject to severe flare-ups as known in rheumatoid disease.  
He also noted that the veteran has had prescribed metallic 
braces for her knees but that they hurt her knees and that 
she does better with a soft brace and uses a cane to limit 
pain from weight bearing.  The veteran was noted to also have 
local joint symptoms and to feel tired every day with 
feelings of more fatigue than she would normally have in 
ordinary activity.  

On physical examination, the veteran's right shoulder had 
subacromial tenderness on palpation with normal range of 
motion.  The left shoulder also had subacromial tenderness 
with elevation to 80 degrees terminated by pain.  Abduction 
was to 110 degrees terminated by pain.  Extension was to 30 
degrees, external rotation to 60 degrees and internal 
rotation to 90 degrees.  The veteran described aching and 
soreness in her elbows. The elbows revealed no tenderness or 
crepitation.  Motion was 0 to 145 degrees in the forearm, 
supination to 80 degrees, and pronation to 80 degrees, 
bilaterally.  The veteran described pain in the right and 
left wrists.  The examiner stated that there was for the most 
part more stiffness than pain.  Right wrist extension or 
dorsiflexion was to 70 degrees.  Palmar flexion was to 80 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 20 degrees. The left wrist was not tender or swollen.  
Dorsiflexion was 70 degrees.  Palmar flexion was to 80 
degrees, radial deviation was to 10 degrees, and ulnar 
deviation was to 30 degrees.  The veteran complained of 
stiffness and soreness in both hands.  On inspection of the 
right hand there was slight fusiform tight skin particularly 
over the fifth finger.  The veteran lacked the final few 
degrees of complete extension of the fifth finger.  All the 
other fingers and thumb had complete extension and flexion.  
However, the degree of flexion was limited in that she could 
not meet the medial crease of the palm.  She was also 
somewhat tender on squeezing the metatarsophalangeal joints, 
but this was not marked.  The left hand fingers appeared 
identical to the right with some tightening of the skin.  She 
had some tenderness on squeezing the interphalangeal joints.  
This was not marked.  

She could completely extend the fingers and flex, and she was 
able to meet the medial crease in the palm of the hand.  The 
veteran complained of pain in both knees and reported a 
history of contusions of the knees in service.  The right 
knee on examination had no tenderness over the patella.  
There was minimal tenderness over the parapetellar medial and 
lateral.  Range of motion was from 0 to 160 degrees.  The 
knee was stable to stress.  There was minimal discomfort on 
extreme of extension.  The left knee had complaints of pain 
and periodic swelling.  On examination, there was no swelling 
and no increased heat.  There was crepitation under the 
patella and tenderness medially.  Range of motion was 0 to 
130 degrees and the knee was stable to stress.  There was no 
crepitation on examination of the feet and ankles and the 
ankles were not swollen.  On motion each ankle had 15 degrees 
dorsiflexion, 20 degrees plantar flexion, and the foot moved 
normally on the ankle.  The examiner stated that examination 
of the feet and ankles was judged to be within normal limits.  

The diagnoses were rheumatoid arthritis, multiple peripheral 
joints, with painful limited motion, arthritis of the knees 
with history of trauma and negative x-rays of degenerative 
change.

On VA spine examination in October 1999, the veteran was 
noted to have normal curvature of the cervical, thoracic, and 
lumbar spine.  There was no tenderness over the cervical 
spine or directly over the vertebral column.  There was some 
tenseness but no tenderness over the lumbosacral muscle area.  
The veteran was tender on palpation at the right sacroiliac 
and to a lesser degree the left sacroiliac.  She was able to 
raise the right lower extremity at the hips to 90 degrees.  
She had 25 degrees abduction and adduction without pain.  She 
had slight discomfort on inversion 10 degrees of the right 
hip and no pain on eversion 20 degrees.  There was no 
weakness elicited of the right lower extremity.  Sensation 
was intact in the foot.  Straight leg raising on the left 
caused pain to minimal discomfort and on flexing the left 
lower extremity at the hip to 90 degrees.  Left hip abduction 
and adduction was to 25 degrees.  Inversion was to 15 degrees 
and eversion was to 20 degrees.  There was some discomfort on 
inversion and eversion but this was minimal.  There was no 
weakness and sensation was intact.  A review of x-rays of the 
hips and sacroiliacs disclosed definite arthropathy 
consistent with rheumatoid arthritis.  Rheumatoid 
sacroiliitis with arthropathy of the sacroiliac joints, 
bilaterally, symptomatic was the diagnosis.

A March 1999 VA out patient report shows that the veteran was 
64 inches tall and weighed approximately 160 pounds.

On a VA Joints examination in December 2001 the veteran 
reported complaints of pain, weakness, and stiffness to 
include bilateral knee pain.  It was noted as medical history 
that she has had no surgery on her knees and that her knees 
hurt all the time.  The veteran was noted to use a cane.  The 
veteran reported no episodes of dislocation.  She worked in 
the Post Office as a clerk and from 1999 to December 2001 she 
had missed approximately 200 hours of work.

On physical examination, right knee flexion was to 90 degrees 
and left knee flexion was to 100 degrees.  There was full 
extension, bilaterally.  There was pain with all movements.  
There was no fatigue, weakness, or lack of endurance.  There 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Weight bearing was characterized as good and the veteran's 
gait was described as normal.  There was no inflammatory 
arthritis seen by the examiner. X-rays of the knees were 
negative.  Patella femoral syndrome of the knees was the 
diagnosis.

The veteran was noted to have a rheumatoid arthritis flare up 
of the hands and knees in March 2002 when she presented to VA 
following a fall, which caused increased left knee swelling.

On a VA Joints examination in August 2002 the veteran 
reported that she continued to have multiple joint pain, 
which she believed was due to her arthritis as well as flare-
ups with severe aching and painful motion.  She worked at the 
Post Office and her work has been altered to where she had 
more time to sit more, time to due very light work without 
much physical activity. On physical examination, the veteran 
had right shoulder tenderness.  Elevation of the right 
shoulder was to 120 degrees with pain on elevation, abduction 
was to 110 degrees, internal rotation to 90 degrees, external 
rotation to 60 degrees, and extension to 40 degrees.  There 
was pain on rotation.  Elevation of the left shoulder was to 
140 degrees with pain at 100 degrees, abduction to 100 
degrees with pain, internal rotation to 90 degrees, external 
rotation to 60 degrees, and extension to 40 degrees.  The 
veteran had no pain or tenderness over the elbows, which were 
freely movable.  The veteran had complaints referable to her 
right wrist.  The wrist was not swollen, not warm or tender.  
Tenderness increased when she extended the wrist.  She had 
dorsiflexion to 50 degrees with pain, palmar flexion 70 
degrees, radial deviation was to 10 degrees and ulnar 
deviation was to 20 degrees.  

The veteran also had complaints referable to her hands across 
the proximal interphalangeal joint.  She stated that they had 
felt puffy and swollen to her.  On appearance they were not 
swollen.  They were, however, tender.  There was no increased 
heat.  She could approximate however the fingers to the 
median crease of each palm.  Any firm handshake caused pain 
in either hand, which the examiner stated was typical of pain 
at the rheumatoid joints.  The veteran had hip pain with 
weight bearing.  There was tenderness over the trochantric 
bursa area, bilaterally.  The examiner noted that the veteran 
was wearing knee braces and that she did not know how much 
they helped because the knees generally were unstable.  On 
examination the knees were symmetrical.  Both knees had 
tenderness adjacent to the patella.  Neither knee had 
significant crepitation.  She was noted to be particularly 
tender over the left patella.  Range of motion was 0 to 130 
degrees, bilaterally.  Rheumatoid arthritis, patellofemoral 
syndrome right and left knee, bursitis of the hips, bursitis 
of the shoulders (likely a part of her rheumatoid state), and 
pes planus were the diagnoses.  With respect to the veteran's 
rheumatoid arthritis, the examiner stated that the veteran 
continues to have had a positive rheumatoid factor, negative 
antinuclear antibody test.  However, she appears to be 
symptomatic.

In November 2002 the veteran was seen at a VA outpatient 
treatment clinic for an exacerbation of pain at multiple 
joints.  Physical examination was positive for painful 
movements and tenderness.  Exacerbation of rheumatoid 
arthritis with neuralgia was the diagnostic assessment.

Of file is an extract from a medical treatise defining 
fibromyalgia syndrome as a complex clinical disorder 
characterized by symptoms of chronic widespread soft tissue 
pain, stiffness, insomnia, and an altered deep pain 
threshold.  Fibromyalgia was noted to be able to mimic and 
even accompany the symptoms of joint injury, but not be a 
form of arthritis.

In a statement dated in February 2003, the veteran's VA 
treating physician since October 1998 stated that the veteran 
is being treated for multiple medical problems, including 
rheumatoid arthritis, degenerative arthritis involving 
multiple joints, and fibromyalgia.  He stated that she has 
had repeated exacerbations of her rheumatoid arthritis and 
has needed to escalate the use of her potent analgesics.  He 
added that he has advised the veteran to seek complete 
disability due to her frequent exacerbations and inability to 
work during these episodes.  He further stated that her 
request for disability is very legitimate.

A February 2003 VA outpatient report shows that the veteran's 
weight was 177 pounds.

In an April 2003 letter the veteran's mother provided a 
description of the veteran's symptoms.

Possible degenerative disc disease, L5-S1 with negative x-
ray, probable chronic sinusitis, and possible pes planus, 
bilaterally with negative x-rays were diagnosed on a VA 
examination afforded the veteran in June 2003.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of her claim via a videoconference 
hearing with the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, DC.  The veteran testified as to the symptoms 
and treatment related to her rheumatoid arthritis and knees.  
She said that her fibromyalgia was first diagnosed in 1997.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2004).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Rheumatoid Arthritis

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002. It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The VA examinations findings indicate that the rheumatoid 
arthritis is active.  The evaluations show painful movements 
of multiple joints due to exacerbations of rheumatoid 
arthritis.  VA examination in August 2002 reflects notations 
of tenderness of the joints, particularly the hands.  She was 
seen in November 2002 and noted to have an exacerbation of 
rheumatoid arthritis manifested by multiple joint pains.  The 
veteran's long term treating physician reported that suffers 
repeated exacerbations of her condition and has increased the 
use of her medications for this condition.  Although the 
record is silent for competent medical evidence of 
incapacitating exacerbations three or more times a year, the 
Board concludes that the aforementioned symptoms more nearly 
approximate to a definite impairment of health.  Thus 
warranting a 40 percent disability evaluation.

However, these same findings do not show that a rating in 
excess of 40 percent is warranted.  The recent VA 
examinations do not show a diagnosis of anemia and there is 
no evidence of current weight loss.  The current medical 
evidence does not show severely incapacitating exacerbations 
four or more times a year.

Finally, the Board notes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5002 
as an active disease process, it is not predicated solely on 
loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Board 
notes that these factors were considered in reaching the 
determination that a 40 percent evaluation is warranted.

Right and Left knee Patellofemoral Syndrome

The veteran's right and left knee disorders are each 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5262.  Traumatic arthritis, Diagnostic Code 5010, is 
evaluated under the same rating criteria as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Diagnostic Code 5262 provides the rating criteria for 
evaluation of tibia and fibula impairment.  A maximum 40 
percent rating is assigned for nonunion of the tibia and 
fibula, with loose motion, requiring brace; malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent evaluation; malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
disability.

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260, and 5261.

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  A 30 percent rating is the highest 
available under this Diagnostic Code.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation. When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 15 degrees, a 50 percent disability evaluation must be 
assigned.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

There are other potential diagnostic codes for knee 
disabilities.  However, as the evidence shows the existence 
of knee motion, application of Diagnostic Code 5256, 
ankylosis of the knee is not supported.  Similarly, there is 
no evidence of knee instability or subluxation, Diagnostic 
Code 5257, dislocated semilunar cartilage, Diagnostic 
Code 5258, asymptomatic knee following removal of semilunar 
cartilage, Diagnostic Code 5259, and no evidence of acquired, 
traumatic genu recurvatum, Diagnostic Code 5263.  
Accordingly, the Board finds that these codes are not more 
appropriate to evaluate the veteran's right knee disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Here, the evidence of record shows that the veteran was found 
to have complaints of bilateral knee pain on VA examination 
in December 2001 and right and left knee flexion limited to 
90 degrees and 100 degrees, respectively, with full extension 
of the knees, bilaterally.  There was pain with movement but 
no weakness, fatigue, lack of endurance.  There was also no 
instability.  Bilateral tenderness of both knees was noted on 
VA examination in August 2002.  Range of motion of both knees 
were essentially full, lacking only 10 degrees of flexion, 
with no indication of any loss of motion due to pain.  

Thus, the evidence of record does not reflect more than 
slight knee disability under Diagnostic Code 5262 or even a 
compensable degree of limitation of motion for either the 
right or left knee under Diagnostic Code 5260 or 5261. 

With respect to functional loss, the Board acknowledges the 
veteran's subjective complaints of pain, the objective 
findings of pain on VA examination in December 2001 and 
August 2002, with tenderness on the latter examination.  
However, there was no objective evidence on either 
examination of atrophy, weakness, fatigue, lack of endurance, 
incoordination, or subluxation or lateral instability.  The 
x-ray studies of the knees in December 2001 were negative, 
indicating no arthritic findings, non-union or malunion. 

In view of the current range of motion findings the Board 
concludes that the degree of functional impairment due to 
pain as contemplated in the Deluca case is included in the 
current 10 percent rating.

Accordingly, the Board finds no basis for establishing a 
rating in excess of the currently assigned 10 percent.  As 
such, the veteran's claim for an increased evaluation for her 
right and left knee disorders must be denied.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as a preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

  
ORDER

An increased evaluation of 40 percent for rheumatoid 
arthritis is granted subject to the law and regulations 
governing the payment of monetary benefits.

An increased evaluation for right knee patellofemoral 
syndrome is denied.

An increased evaluation for left knee patellofemoral syndrome 
is denied.


REMAND

The veteran is asserting that she currently has fibromyalgia 
which began while she was on active duty.  The service 
medical record that the veteran was treated for multiple 
joint complaints.  Fibromyalgia was initially diagnosed in 
1997.  Recent VA examination has confirmed this diagnosis.  
As such, the Board finds that a specialized examination is 
warranted with regard to the etiology of this reported 
disorder.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any additional 
treatment records from the Salisbury VA 
outpatient clinic covering the period 
from March 2003 to the present pertaining 
to treatment for her fibromyalgia.

2.  Thereafter, the veteran's claims 
folder should be forwarded to the VA 
examiner who conducted the August 5, 2002 
examination for an addendum (if 
unavailable to another VA orthopedist).  
Request the examiner to again review the 
claims file and render opinions as to the 
following:

a)  Whether it is as likely as not that 
the fibromyalogia is related to service? 

b)  If no, whether it is as likely as not 
the fibromyalgia or was caused by or is 
aggravated by the service connected 
disabilities? 

If the examiner wants an additional 
examination or tests they should be 
conducted. A complete rationale for any 
opinion expressed should be included in 
the addendum.

3.  The RO should then re- adjudicate the 
issue of service connection for 
fibromyalgia on both direct and secondary 
bases.  If the benefit sought is not 
granted the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
includes the revised rating criteria, and 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


